DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 01/04/2022. Claims 8 have been amended.  Claim 16 has been added. Claims 1-16 are pending and examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110311119 A1 (hereinafter referred to as “Jeanne”).
Regarding claims 1, 14, and 15, Jeanne, a device for processing images and determining heart rate, teaches a device for determining a physiological parameter of a subject, a method for determining a physiological parameter, and a non-transitory computer readable medium comprising program code, the device, method, and non-transitory computer readable medium comprising program code comprising:
an interface (paragraphs [0057]-[0059]; Figure 1) for receiving image data of a scene, said image data comprising a time-sequence of image frames (paragraphs [0062]-[0069]; Figure 2); and
a processor (paragraphs [0057]-[0059]; Figure 1) for processing said image data, wherein the processor is configured to perform the steps of:
determining, for each of said image frames, a first statistical parameter value indicative of a statistical dispersion of pixel values of said image frame (determines brightness of individual pixels throughout the image; paragraphs [0062]-[0069]; Figure 2);
concatenating said first statistical parameter values over time based on the time-sequence of the corresponding image frames to obtain a first candidate signal (measures a time varying average brightness of the pixels corresponding to the image points of the measurement zone; paragraphs [0062]-[0069]; Figure 2);
extracting a physiological parameter of the subject based on said first candidate signal (determining a heart rate or respiration rate; paragraphs [0062]-[0069]; Figure 2).
Regarding claim 2, Jeanne teaches wherein said first statistical parameter value is indicative of at least one of a standard deviation, a variance, mean absolute difference, median absolute difference and/or an interquartile range (detects regions of minimal gradient variations; paragraphs [0066]). 
Regarding claim 6, Jeanne teaches wherein the processor is further configured to perform a preprocessing step of selecting a region-of-interest by selecting pixels of an image frame based on a local property of the image indicative of a skin of the subject and to determine said first statistical parameter value indicative of a statistical dispersion based on pixel values from said region-of-interest (paragraphs [0061]-[0069]).
Regarding claim 9, Jeanne teaches wherein the extracting of the physiological parameter is based on a pulse-blood-volume (PBV) extraction method and wherein said correction based on a principal component value is applied to a PBV-signature vector (measures for heart rate; paragraph [0069]).
Regarding claim 13, Jeanne teaches the system comprising:
imaging unit configured to acquire image data of a scene, said image data comprising a time-sequence of image frames (2; paragraphs [0057]-[0059]); and
a device for determining a physiological parameter of a subject as claimed in claim 1 based on the acquired image data (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3-4, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne as applied to claim 1 above, and further in view of US 20170238842 A1 (hereinafter referred to as “Jacquel”).
Regarding claim 3, Jeanne does not explicitly teach wherein the processor is configured to perform the steps of:
determining, for each of said image frames, a second statistical parameter value indicative of a central tendency of pixel values of said image frame;
concatenating said second statistical parameter values over time based on the time-sequence of the corresponding image frames to obtain a second candidate signal; and
extracting a physiological parameter of the subject based on said first and/or second candidate signal.
However, Jacquel, an rPPG sensor, teaches wherein a processor is configured to perform the steps of:
determining, for each of said image frames, a second statistical parameter value indicative of a central tendency of pixel values of said image frame (paragraph [0137], [0148]);
concatenating said second statistical parameter values over time based on the time-sequence of the corresponding image frames to obtain a second candidate signal (paragraph [0137], [0148]); and
extracting a physiological parameter of the subject based on said first and/or second candidate signal (paragraph [0137], [0148]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jeanne, to have a second parameter and obtain a second candidate signal, as taught by Jacquel, because doing so allows a user to determine the best signal based on quality parameters.
Regarding claim 4, Jeanne, in view of Jacquel, teaches wherein the processor is configured to extract said physiological parameter of the subject based on the second candidate signal, wherein the extraction of the physiological parameter of the subject based on the second candidate signal is further supported by the first candidate signal (paragraph [0137], [0148]).
Regarding claim 10, Jeanne does not explicitly teach wherein the processor is configured to determine at least the first candidate signal and a second candidate signal and wherein the step of extracting the physiological parameter of the subject further comprises the step of selecting at least one candidate signal based on a quality metric.
However, Jacquel, a non contact PPG system, teaches wherein the processor is configured to determine at least the first candidate signal and a second candidate signal and wherein the step of extracting the physiological parameter of the subject further comprises the step of selecting at least one candidate signal based on a quality metric (paragraph [0148]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jeanne, to pick between a first and second signal, as taught by Jacquel, because doing so assures the best quality signal is used when measuring for a physiological parameter.
Regarding claim 12, Jeanne does not explicitly teach wherein the processor is configured to determine at least the first candidate signal and a second candidate signal and to combine at least two of said candidate signals in the frequency domain.
However, Jacquel, a non contact PPG system, teaches wherein the processor is configured to determine at least the first candidate signal and a second candidate signal and to combine at least two of said candidate signals in the frequency domain (combines first and second signals; paragraphs [0148]; uses frequency domain; paragraph [0091]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jeanne, to combine a first and second signal, as taught by Jeanne, because doing so provides a means for measuring for heart rate accurately.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne as applied to claim 1 above, and further in view of US 20130271591 A1 (hereinafter referred to as “Van Leest”).
Regarding claim 5, Jeanne does not explicitly teach wherein the processor is further configured to determine the first statistical parameter value based on a logarithm of pixel values.
However, Van Leest teaches converting pixel images values to log values (paragraph [0089]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jeanne, to use the logarithm of pixel values, as taught by Van Leest, because doing so allows for pixel evaluation of the image.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne as applied to claim 1 above, and further in view of US 20140180132 A1 (hereinafter referred to as “Shan”).
Regarding claim 7, Jeanne does not explicitly teach wherein the processor is configured to weight pixel values of the images frames by reducing a weight of non-skin pixels relative to skin pixels.
However, Shan, a remote PPG system teaches, wherein the processor is configured to weight pixel values of the images frames by reducing a weight of non-skin pixels relative to skin pixels (paragraph [0053], [0071], [0117]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jeanne, to weigh pixel values, as taught by Shan, because doing so allows for a physiological parameter measurements with greater accuracy.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne as applied to claim 1 above, and further in view of US 20160220128 A1 (hereinafter referred to as “Den Brinker”).
Regarding claims 8 and 16, Jeanne does not explicitly teach wherein said step of extracting the physiological parameter comprises a correction, and using a principal component of at least pixels of an image frame.
However, Den Brinker, an rPPG system for extracting physiological parameters, teaches wherein said step of extracting the physiological parameter comprises a correction, in particular based on a principal component of at least pixels of an image frame (paragraph [0047]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jeanne, to use principal component for correction, as taught by Den Brinker, because doing so corrects the signal for unwanted noise (paragraph [0047]; as taught by Den Brinker).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne as applied to claim 1 above, and further in view of Jacquel and US 20150236740 A1 (hereinafter referred to as “De Haan”).
Regarding claim 11, Jeanne does not explicitly teach wherein the processor is further configured to determine at least the first candidate signal and a second candidate signal and to apply a blind source separation technique to the candidate signals to obtain independent signals and to select at least one of said independent signals based on a quality metric.
However, Jacquel, a non contact PPG system, teaches wherein the processor is configured to determine at least the first candidate signal and a second candidate signal and wherein the step of extracting the physiological parameter of the subject further comprises the step of selecting at least one candidate signal based on a quality metric (paragraph [0148]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jeanne, to pick between a first and second signal, as taught by Jacquel, because doing so assures the best quality signal is used when measuring for a physiological parameter.
Further, De Haan, a rPPG system, teaches using a blind source separation method of signal samples (paragraph [0025]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jeanne, in view of Jacquel, to use blind source separation methods, as taught by De Haan, because doing so separates desired signals for further processing.

Response to Arguments
Applicant’s arguments, filed 01/04/2022, with respect to claim 8 rejection under 35 USC 112(b) have been fully considered and are persuasive.  The claim 8 rejection under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Regarding claims, 1, 14, 15, Applicant argues that the cited paragraphs of Jeanne fails to teach a first statistical parameter and how the parameter is concatenated. However, Examiner respectfully disagrees.
In the cited paragraphs of Jeanne, under the broadest reasonable interpretation Jeanne teaches determines brightness of individual pixels throughout the image (paragraphs [0062]-[0069]; Figure 2) which is a first statistical parameter and further teaches measures a time varying average brightness of the pixels corresponding to the image points of the measurement zone (paragraphs [0062]-[0069]; Figure 2) which is concatenating the parameter over time. As such Applicant’s arguments are unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792